On Rehearing.
 On a former day of this term we affirmed the judgment of the trial court. The appellant has filed an able motion for rehearing, and, in the light of that motion, we have re-examined the questions raised by this appeal. Special attack is made upon that part of the judgment of the trial court and our judgment in affirming the same, wherein was sustained the finding that the deceased -was hit by the train at the railroad crossing. As we understand the appellant’s contention, it is to the effect that, tire engineer and the fireman having testified that the train operated by them struck the deceased about 1,850 feet west of the crossing, it is therefore conclusive that the deceased was killed at that point and at a time and place when he was not in the course of his employment. We made a careful study of the testimony before handing down the original opinion, and we reached the conclusion that there was evidence to support the verdict of the jury, and, after a reconsideration of the testimony, we are still of that opinion. Further, we do not believe that the fact of where the train hit the automobile and killed the deceased is more than an evidentiary matter. If he had been killed at the point testified to by the engineer and the fireman, it would not conclusively establish that the deceased was not in the course of his employment at the time. There is evidence in this record that he left his home in Big Spring on company business, made the journey in the course of his employment, and that he was returning to his home in the course of his employment on the same day. Also, in answer to issue No. 2, the jury made its finding upon an ultimate issue when by its verdict it found that the'injuries resulting in his death were received in the course of his employment. This we regard as the material finding, rather than the place where the accident occurred.
Further, we cannot say from this record that the testimony of the engineer and *946(lie fireman necessarily comes from disinterested witnesses. The liability of negligent third parties, if any, often enters into cases arising under the Workmen’s Compensation Law (Vernon’s Ann. Civ. St. art. 8306 et seq.).
Eor the reasons assigned, the motion will be overruled.